DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-24 are pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is recited as depending on claim 23. For the purposes of examination, it is assumed claim 23 depends on claim 22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-9, 13, 15-16, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyaoh (US 6,758,479 B2) hereinafter Miyaoh.
Claim 1:
Miyaoh discloses a cylinder head gasket with a carrier layer and at least one inserted sealing element, [Fig. 1, Items 1, 30, 40] wherein the inserted sealing element has a passage opening for combustion gas; [Fig. 1, Item 2] the inserted sealing element is fastened on the carrier layer on an outer side which is spaced apart from the passage opening; and [Fig. 1, Items 10a, 30a] the inserted sealing element has at least a first layer and at least one further layer. [Fig. 1, Items 30, 40]
Claim 2:
Miyaoh, as shown in the rejection above, discloses all the limitations of claim 1.
Miyaoh also discloses wherein the first layer is a plain metal sheet layer. [Col. 1, Lines 10-15]
Claim 3:
Miyaoh, as shown in the rejection above, discloses all the limitations of claim 2.
Miyaoh also discloses wherein the plain metal sheet layer and the further layer are welded together. [Fig. 2, Items 10a, 30a]
Claim 4:
Miyaoh, as shown in the rejection above, discloses all the limitations of claim 3.

Claim 5:
Miyaoh, as shown in the rejection above, discloses all the limitations of claim 4.
Miyaoh also discloses wherein the plain metal sheet layer of the inserted sealing element is welded to the carrier layer and/or, in the case of an inserted sealing element with three layers, a middle layer of the inserted sealing element is welded to the carrier layer. [Fig. 2, Items 10a, 30a]
Claim 8:
Miyaoh, as shown in the rejection above, discloses all the limitations of claim 1.
Miyaoh also discloses wherein the distance between the further layer and carrier layer is greater than zero. [Fig. 2, Items 20, 30]
Claim 9:
Miyaoh, as shown in the rejection above, discloses all the limitations of claim 1.
Miyaoh also discloses wherein the carrier layer, in a plane running parallel to the main plane of extent of the cylinder head gasket, has at least one nose pointing in the direction of the passage opening of the inserted sealing element on which the inserted sealing element is fastened. [Fig. 2, Item 10a]
Claim 13:
Miyaoh, as shown in the rejection above, discloses all the limitations of claim 9.

Claim 15:
Miyaoh, as shown in the rejection above, discloses all the limitations of claim 1.
Miyaoh also discloses wherein the further layer has a sealing element surrounding the passage opening, with the sealing element being moulded into or embossed into the further layer. [Fig. 2, Items 40, 41]
Claim 16:
Miyaoh, as shown in the rejection above, discloses all the limitations of claim 1.
Miyaoh also discloses wherein the first layer, in a plane running parallel to the main plane of extent of the cylinder head gasket, has at least one nose pointing away from the passage opening of the inserted sealing element, and is fastened on the nose of the carrier layer. [Fig. 2, Item 30a]
Claim 19:
Miyaoh, as shown in the rejection above, discloses all the limitations of claim 1.
Miyaoh also discloses wherein the first layer is arranged on a side of the inserted sealing element which in the installed state of the cylinder head gasket faces a cylinder head unit. [Fig. 2, Item 31a]
Claim 20:
Miyaoh, as shown in the rejection above, discloses all the limitations of claim 1.
Miyaoh also discloses wherein the cylinder head gasket has a plurality of inserted sealing elements which are arranged in a row. [Fig. 1, Item 2]
Claim 21:
Miyaoh, as shown in the rejection above, discloses all the limitations of claim 20.
Miyaoh also discloses wherein an angle which is measured with a centre point of the passage opening of the respective inserted sealing elements as a vertex between a point of the shortest distance of the respective inserted sealing element from a next-adjacent inserted sealing element and the nose of the carrier layer and/or the nose of the first layer and/or the protrusion of the further layer is at least 15 degrees. [Fig. 1, Items 2, 3, 10a, 30a]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Miyaoh as applied to claim 1 above, and further in view of Goettler et al. (US 2010/0109256 A1) hereinafter Goettler.
Claim 6:
Miyaoh, as shown in the rejection above, discloses all the limitations of claim 1.
	Miyaoh doesn’t explicitly disclose wherein the inserted sealing element is fastened on the carrier layer with an elastomer, the elastomer preferably containing one or more fluororubbers (FKM), and/or hydrogenated nitrile butyl rubbers (HNBR), and/or 
	However, Goettler does disclose wherein the inserted sealing element is fastened on the carrier layer with an elastomer, the elastomer preferably containing one or more fluororubbers (FKM), and/or hydrogenated nitrile butyl rubbers (HNBR), and/or ethylene propylene diene rubbers (EPDM), and/or acrylonitrile butadiene rubbers (NBR), and/or butyl rubbers (IIR), and/or chlorosulphonated polyethylene rubbers (CSM), and/or ethylene acrylate rubbers (AEM), and/or fluoroalkyl silicones (FMQ), and/or fluoro vinyl methyl silicones (FVMQ), and/or perfluororubbers (FFKM), and/or phenyl silicones (PMQ), and/or phenyl vinyl silicones (PVMQ), and/or polyacrylate rubbers (ACM), and/or vinyl methyl silicones (VMQ). [Para. 0049]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Miyaoh with the disclosure of Goettler to provide a known material capable of sealing a combustion chamber.
Claim 7:
Miyaoh and Goettler, as shown in the rejection above, discloses all the limitations of claim 6.


Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyaoh as applied to claims 1 and 9 above, and further in view of Widmann (US 2009/0200751 A1) hereinafter Widmann.
Claim 10:
Miyaoh, as shown in the rejection above, discloses all the limitations of claim 9.
	Miyaoh doesn’t explicitly disclose wherein the carrier layer, in the region of a free end of the at least one nose, has a lesser material thickness MRed than the material thickness M1 in a region adjoining the nose. [Fig. 3, Items 3, 6-10]
	However, Widmann does disclose wherein the carrier layer, in the region of a free end of the at least one nose, has a lesser material thickness MRed than the material thickness M1 in a region adjoining the nose.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Miyaoh with the disclosure of  Widmann to provide a sealing surface between the cylinder head and engine block to not cause a leak.
Claim 11:
Miyaoh and Widmann, as shown in the rejection above, discloses all the limitations of claim 10.
	Miyaoh doesn’t explicitly disclose wherein a reduction in the material thickness M1-MRed of the carrier layer is greater than a material thickness Ma of the first layer.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Miyaoh with the disclosure of  Widmann to provide a sealing surface between the cylinder head and engine block to not cause a leak.
Claim 12:
Miyaoh, as shown in the rejection above, discloses all the limitations of claim 9.
	Miyaoh doesn’t explicitly disclose wherein the nose is arranged in a region of the carrier layer in which the inner edge of the carrier layer relative to the rest of the circumambient inner edge is set back.
	However, Widmann does disclose wherein the nose is arranged in a region of the carrier layer in which the inner edge of the carrier layer relative to the rest of the circumambient inner edge is set back. '[Fig. 3, Items 3, 6-10]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Miyaoh with the disclosure of  Widmann to provide a sealing surface between the cylinder head and engine block to not cause a leak.
Claim 14:
Miyaoh, as shown in the rejection above, discloses all the limitations of claim 1.
	Miyaoh doesn’t explicitly disclose wherein a material thickness measured perpendicularly to the main plane of extent of the cylinder head gasket is greater for the 
	However, Widmann does disclose wherein a material thickness measured perpendicularly to the main plane of extent of the cylinder head gasket is greater for the inserted sealing element than for the carrier layer by more than 5% and/or less than 30% thicker. [Fig. 3, Items 3, 6-10]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Miyaoh with the disclosure of  Widmann to provide a sealing surface between the cylinder head and engine block to not cause a leak.


Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Miyaoh as applied to claim 16 above, and further in view of Kasuya (US 2007/0090609 A1) hereinafter Kasuya.
Claim 17:
Miyaoh, as shown in the rejection above, discloses all the limitations of claim 16.
	Miyaoh doesn’t explicitly disclose wherein the further layer, in a plane running parallel to the main plane of extent of the cylinder head gasket, has at least one protrusion pointing away from the passage opening of the inserted sealing element, which protrusion protrudes across the first layer, and the further layer is welded to the first layer at the protrusion, with an edge of the first layer on a face of the further layer.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Miyaoh with the disclosure of Kasuya to provide a secure attachment for the gasket and carrier.
Claim 18:
Miyaoh and Kasuya, as shown in the rejection above, discloses all the limitations of claim 17.
	Miyaoh doesn’t explicitly disclose wherein the protrusion of the further layer and the nose of the first layer, in a projection onto the main plane of extent of the cylinder head gasket, partially overlap, with two protrusions per nose, in the projection being arranged in each case partially next to the nose.
	However, Kasuya does disclose wherein the protrusion of the further layer and the nose of the first layer, in a projection onto the main plane of extent of the cylinder head gasket, partially overlap, with two protrusions per nose, in the projection being arranged in each case partially next to the nose. [Fig. 5, Items 10, 12, 21, 30, 31]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Miyaoh with the disclosure of Kasuya to provide a secure attachment for the gasket and carrier.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Miyaoh as applied to claim 1 above, and further in view of Gohrlich et al. (US 5,039,117) hereinafter Gohrlich.
Claim 22:
Miyaoh, as shown in the rejection above, discloses all the limitations of claim 1.
	Miyaoh doesn’t explicitly disclose an engine component, with an engine block unit, a cylinder sleeve unit which delimits the engine block unit at least in regions from a combustion chamber, and a cylinder head unit, wherein a cylinder head gasket is arranged between the cylinder head unit on one hand and the engine block unit and the cylinder sleeve unit on the other hand.
	However, Gohrlich does disclose an engine component, with an engine block unit, a cylinder sleeve unit which delimits the engine block unit at least in regions from a combustion chamber, and a cylinder head unit, wherein a cylinder head gasket is arranged between the cylinder head unit on one hand and the engine block unit and the cylinder sleeve unit on the other hand. [Fig. 2, Items 12, 13, 15]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Miyaoh with the disclosure of Gohrlich to provide room to expand with the increased heat of the combustion chamber while not causing leaks.
Claim 23:
Miyaoh, as shown in the rejection above, discloses all the limitations of claim 22.
	Miyaoh does not explicitly disclose wherein a first gap, in particular in the shape of a ring segment, is present between the engine block unit and cylinder sleeve unit, 
	However, Gohrlich does disclose wherein a first gap, in particular in the shape of a ring segment, is present between the engine block unit and cylinder sleeve unit, which gap, at least in regions perpendicularly to the main plane of extent of the cylinder head gasket, continues in a second gap in the shape of a ring segment, between the carrier layer and inserted sealing element.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Miyaoh with the disclosure of Gohrlich to provide room to expand with the increased heat of the combustion chamber while not causing leaks.

Claim 24:
Miyaoh, as shown in the rejection above, discloses all the limitations of claim 24.
	Miyaoh doesn’t explicitly disclose wherein the second gap, at least outside the nose and/or protrusion regions, is larger than the first gap.
	However, Gohrlich does disclose wherein the second gap, at least outside the nose and/or protrusion regions, is larger than the first gap. [Fig. 2, Items 12, 13, 15]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Miyaoh with the disclosure of Gohrlich to provide room to expand with the increased heat of the combustion chamber while not causing leaks.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747